Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to remarks filed on 2/17/21.
Allowable Subject Matter
Claims (1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record neither discloses nor suggests the electronic lock access control that based on the distinct rotation input motion pattern from said rotational movement and wherein said control module is arranged for comparing said input motion pattern with a predetermined reference motion pattern and activating said system upon a match between said input motion pattern and said reference motion pattern, and wherein said motion patterns comprise a first and/or higher order time derivative of angular displacement of said outer knob thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/K. WONG/Primary Examiner, Art Unit 2689